Case 9:18-cr-80122-DMM Document 315 Entered on FLSD Docket 07/17/2020 Page 1 of 4




                       UNITED STATES DISTRICT COURT FOR
                       THE SOUTHERN DISTRICT OF FLORIDA

                        CASE NO. 18-CR-80122-MIDDLEBROOKS

  UNITED STATES OF AMERICA,

  vs.

  ARMAN ABOVYAN,

        Defendant.
  _____________________________/

    ARMAN ABOVYAN’S TIME-SENSITIVE MOTION FOR RECONSIDERATION
             OF ORDER DENYING BOND PENDING APPEAL

                                      INTRODUCTION

         Back on April 9, we moved for bond pending appeal. This Court denied that motion

  on April 17, noting that it was “sympathetic to the[ pandemic] issues,” and explaining that

  while Abovyan “has demonstrated, by clear and convincing evidence, that he is not likely to

  flee and that he does not pose a danger to the safety of any other person or the community

  if he were to be released,” he had not demonstrated that there were substantial issues on

  appeal. Order at 3 (attached as Exhibit A). We ask the Court to reconsider its Order based

  on two changes circumstances: first, since this Court’s Order, the Eleventh Circuit has

  granted oral argument in Mr. Abovyan’s case (attached as Exhibit B), demonstrating that

  at the very least there are some “close” and “debatable” issues; and second, COVID-19 is now

  raging through FCI-Miami at a horrifying clip (see Miami Herald article July 17, attached

  as Exhibit C).




                                       MARKUS/MOSS PLLC
Case 9:18-cr-80122-DMM Document 315 Entered on FLSD Docket 07/17/2020 Page 2 of 4




                                         ARGUMENT

         This Court explained the standard for bond pending appeal in its previous Order.

  Abovyan must show that 1) he is not a risk of flight; 2) he is not a danger to the community;

  3) there is a substantial issue being raised on appeal; and 4) exceptional reasons. The facts

  concerning the Court’s analysis on issues 1 (risk) and 2 (danger) have not changed, so we will

  not address those here. But there are changed circumstances on issues 3 (substantial issue)

  and 4 (exceptional circumstances), which we will address.

         A.     Abovyan has raised a substantial issue on appeal.

         The Court’s April 17 Order states: “I conclude that none of these perceived

  deficiencies present a close question that very well could be decided the other way.” Since

  that time, however, the Eleventh Circuit has set this matter for oral argument. On July 9,

  the court of appeals scheduled the oral argument for the week of October 26, 2020. Only a

  small number of criminal cases are set for oral argument, and it generally shows that at least

  one judge is interested in the merits of the appeal. Just by way of example, the Eleventh

  Circuit only had oral argument on 11% of the cases for the 12 month period from September

  2018-September 2019.1 During that time, there were 3,405 cases terminated in the Eleventh

  Circuit and only 361 of them had oral argument, the lowest percentage in all federal courts

  of appeal. The takeaway from these striking statistics is that Abovyan’s case does present

  some close questions that the court of appeals believes should be debated at an oral




         1
          Statistics are pulled from the federal judiciary website, located                  at:
  https://www.uscourts.gov/sites/default/files/data_tables/jb_b10_0930.2019.pdf


                                        MARKUS/MOSS PLLC
                                               -2-
Case 9:18-cr-80122-DMM Document 315 Entered on FLSD Docket 07/17/2020 Page 3 of 4




  argument.2 Accordingly, circumstances have changed and we request that the Court take

  this into account in reconsidering the motion for bail.


         B.     There are exceptional circumstances.

         At the time we filed this motion back in April, there were no reported cases at FCI-

  Miami. But we, and everyone else except the Government, predicted that the Coronavirus

  would make its way to that prison. Although we were hopeful that the prison could effectively

  address the situation, it has not been able to. Currently, BOP is reporting 93 inmates with

  the virus and 8 staff.3 But those numbers are likely greatly under-reported. The attached

  Miami Herald article, which details some of insane issues occurring at the prison, said that

  the “institution went from prison to petri dish in the span of a couple of weeks.” And in

  speaking with different inmates at FCI-Miami, the conditions are even worse than being

  described in the press. Sick inmates are being put in rooms with healthy inmates. Everyone

  is on virtual 24 hour lockdown. Staff and inmates are, understandably,4 panicking.




         2
          Although there are no statistics on this, it is worth noting that anecdotally it appears
  to be even rarer to have oral argument set during the pandemic. Counsel has seen a higher
  number of cases decided on the papers during this time period.
         3
           According to the Marshal Project, on July 14, at least 64,119 people in state and
  federal prison had tested positive for the illness, a 13 percent increase from the week before.
  https://tinyurl.com/y3c72uj7.
         4
           The U.S. Attorney's Office is closed in Miami because there is understandable
  concern that the virus could spread even while employees are in their individual offices, social
  distancing, wearing masks, and taking other precautions. Imagine if prosecutors were told
  to go to work at the building if 101 other AUSAs and staff had the virus and that they would
  have to share offices with sick AUSAs. That is just the beginning of what the inmates and
  staff at FCI are being asked to endure. Because of the virtual 24-lockdown, inmates are also
  barely permitted to shower or otherwise keep clean.


                                         MARKUS/MOSS PLLC
                                                -3-
Case 9:18-cr-80122-DMM Document 315 Entered on FLSD Docket 07/17/2020 Page 4 of 4




                                                 * * *


         This Court has granted compassionate release in a number of other cases (including

  to the co-defendant in this very matter). We have not asked the Court for that relief and

  have chosen a more moderate request5 –- bail until the appeal is decided. With oral argument

  at the end of October, there likely will not be a decision until at least the end of the year.

  Hopefully, the crisis will be better under control by then. If Mr. Abovyan wins his appeal,

  then he should not have been in prison in the first place. If he loses his appeal, he will go

  back to prison, but he will not have been exposed to the potentially deadly virus that is raging

  out of control at FCI-Miami. As this Court stated in United States v. Sunil Chopra, 18-Cr-

  20668-Middlebrooks: “I am guided by a simple truth: I sentenced Defendant to 48 months

  imprisonment, not death or confinement under threat of serious illness. His crime does not

  justify exposing him to that level of risk.”


                                                         Respectfully submitted,

                                                         MARKUS/MOSS PLLC
                                                         40 N.W. Third Street, PH1
                                                         Miami, Florida 33128
                                                         Tel: (305) 379-6667
                                                         Fax: (305) 379-6668
                                                         markuslaw.com

                                                 By:     /s/ David Oscar Markus
                                                         David Oscar Markus
                                                         dmarkus@markuslaw.com




         5
           If the Court would prefer a motion for compassionate release instead of this motion
  for bail, we respectfully request that the Court inform us of that in its Order.


                                         MARKUS/MOSS PLLC
                                                  -4-
